DISMISS and Opinion Filed September 5, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00124-CV

                         CARL BENSON, Appellant
                                   V.
  BANK OF AMERICA, NATIONAL ASSOCIATION AS SUCCESSOR BY MERGER
      TO LASALLE BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
     CERTIFICATEHOLDERS OF EMC MORTGAGE LOAN TRUST 2004-B,
           MORTGAGE LOAN PASS THROUGH CERTIFICATES,
          SERIES 2004-B, ITS SUCCESSORS AND ASSIGNS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00086-D

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Lang
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of prosecution.

       After being informed by this Court that his brief was past due, appellant filed a document

entitled “Brief of Events for Review” on June 13, 2014. This document was deficient because it

failed to contain (1) a concise statement of facts supported by record references, (2) citations to

authorities, (3) citations to the record, and (4) an appendix. See TEX. R. APP. P. 38.1(g), (i), &

(k). Accordingly, on June 13, 2014, the Court sent appellant a defective brief notice giving him

ten days to file an amended brief correcting the deficiencies. We cautioned appellant that failure

to file an amended brief that complies with the rules of appellate procedure within ten days may
result in dismissal of his appeal without further notice. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b)

& (c).

         On June 20, 2014, appellant filed a document entitled “A Public Declaration and Notice

of Immediate Withdraw of Consent.” This document is addressed to federal judges, not this

Court, and does not constitute an amended brief complying with rule of appellate procedure 38.1.

On August 14, 2014, appellant filed a document entitled “Plaintiffs’ Motion for Summary

Judgment on Damages, Penalties, Attorney’s Fees, Costs and Expenses Ex Parte Canon Law,

True Bill Order, Bill of Cost.” Like the previous document, this document is also addressed to

federal judges and does not constitute a compliant appellate brief.

         Appellant has failed to file an amended brief as instructed from this Court. Accordingly,

we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b) & (c).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

140124F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CARL BENSON, Appellant                              On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas.
No. 05-14-00124-CV        V.                        Trial Court Cause No. CC-14-00086-D.
                                                    Opinion delivered by Justice Lang. Justices
BANK OF AMERICA, NATIONAL                           Myers and Brown, participating.
ASSOCIATION AS SUCCESSOR BY
MERGER TO LASALLE BANK
NATIONAL ASSOCIATION AS
TRUSTEE FOR CERTIFICATEHOLDERS
OF EMC MORTGAGE LOAN TRUST
2004-B, MORTGAGE LOAN PASS
THROUGH CERTIFICATES, SERIES
2004-B, IT SUCCESSORS AND ASSIGNS,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee BANK OF AMERICA, NATIONAL ASSOCIATION AS
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION AS
TRUSTEE FOR CERTIFICATEHOLDERS OF EMC MORTGAGE LOAN TRUST 2004-B,
MORTGAGE LOAN PASS THROUGH CERTIFICATES, SERIES 2004-B, IT SUCCESSORS
AND ASSIGNS recover its costs of this appeal from appellant CARL BENSON.


Judgment entered this 5th day of September, 2014.




                                             –3–